In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2958 
VICTORIA KATHREIN and  
MICHAEL L. KATHREIN, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

CITY OF EVANSTON, ILLINOIS, et al, 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:08‐cv‐00083 — Ronald A. Guzman, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 10, 2013 — DECIDED MAY 15, 2014 
                ____________________ 

    Before KANNE, WILLIAMS, and TINDER, Circuit Judges. 
    TINDER,  Circuit  Judge. This  appeal  is  the  second  occasion 
for  our  court  to  consider  the  suit  by  Michael  and  Victoria 
Kathrein  against  the  City  of  Evanston,  its  mayor,  and  nine 
aldermen,  pursuant  to  42  U.S.C.  §  1983.  Originally,  the  dis‐
trict  court  dismissed  the  case  for  want  of  subject  matter  ju‐
risdiction.  A  panel  of  this  court  then  affirmed  in  part,  re‐
versed in part, and remanded for further proceedings. But in 
2                                                          No. 12‐2958 

light  of  an  intervening  decision  of  this  court  sitting  en  banc, 
the district court revisited the question of subject matter ju‐
risdiction  and  dismissed  the  remaining  claims  for  a  second 
time. Because the decision of the en banc court did effect an 
intervening  change  in  the  law,  we  agree  with  the  district 
court  and  now  affirm.  We  also  decline  to  revisit  the  part  of 
the district court’s original decision that we have already af‐
firmed, despite the change in the law, because the Kathreins 
failed to preserve that issue for review. 
                                    I 
    The Kathreins first filed suit in January of 2008, claiming 
that Evanston’s Affordable Housing Demolition Tax violates 
the  Fifth  and  Fourteenth Amendments  of  the  United  States 
Constitution,  as  well  as  provisions  of  the  Illinois  Constitu‐
tion and other state law. The facts leading to this lawsuit and 
the  first  appeal  were  described  in  this  court’s  initial  panel 
decision.  See  Kathrein  v.  City  of  Evanston,  Ill.,  636  F.3d  906, 
909–10 (7th Cir. 2011). To summarize, the Demolition Tax re‐
quires,  with  certain  explicit  exceptions,  a  property  owner 
seeking to demolish any residential building to first pay the 
City  $10,000  per  building,  or  $3,000  per  residential  unit 
(whichever  is  greater).  The  ordinance  establishing  the  tax 
states  that  the  measure  is  designed  to  “provide  a  source  of 
funding  for  the  creation,  maintenance,  and  improvement  of 
safe and decent affordable housing in the City of Evanston.” 
Evanston, Ill., Code § 4‐18‐1. It accomplishes this goal by di‐
recting  the  proceeds  of  the  exaction  to  the  city’s Affordable 
Housing Fund, which helps low‐ and moderate‐income resi‐
dents  find  and  keep  affordable  housing.  Id.  §  4‐18‐3(A).  In 
the  relevant  time  period,  the  law  generated  approximately 
$90,000 a year. 
No. 12‐2958                                                                      3 

    The  Kathreins  alleged  that  they  owned  a  property  con‐
taining  a  single‐family  house  in  Evanston  in  2007,  when  a 
real  estate  investor  and  developer  agreed  to  purchase  the 
land for $225,000. But once the prospective buyer learned of 
the  Demolition  Tax,  he  lowered  his  bid  to  reflect  the  extra 
cost  of  razing  the  house.  The  sale  fell  through,  and  the 
Kathreins  state  that  they  have  since  dropped  any  plans  to 
sell the property.  
    Instead, the Kathreins sued in federal court. Their case hit 
an  obstacle,  however,  in  the  Tax  Injunction  Act  (TIA),  28 
U.S.C.  §  1341,  which  forbids  federal  courts  to  “enjoin,  sus‐
pend, or restrain the assessment, levy or collection of any tax 
under State law,” so long as there exists “a plain, speedy and 
efficient  remedy”  available  in  state  court.  The  Kathreins 
therefore amended their complaint to add a new Count One, 
which  alleged  that  the  TIA  is  unconstitutional.1  The  district 
court  nevertheless  granted  the  defendants’  motion  to  dis‐
miss. The court held that the Demolition Tax was a tax, and 
that  the  Kathreins  were  attempting  to  interfere  with  its  col‐
lection.2 Kathrein v. City of Evanston, Ill., No. 08 C 83, 2009 WL 

                                                 
1 They did not, however, inform the Attorney General of their challenge 
to  a  federal  statute,  as  required  under  Federal  Rule  of  Civil  Procedure 
5.1. 
2 The district court also held that the Kathreins lacked standing to chal‐
lenge  the  Demolition  Tax,  because  they  had  never  paid  it  and  had  no 
current intention of demolishing the house on their property. The court 
found that the doomed sale of the property was insufficient to establish 
that they had suffered any financial injury, and stated that any attempt 
to  quantify  the  injury  caused  by  the  tax  would  rely  on  “speculation.” 
2009  WL  3055364,  at  *5–6.  The  original  panel  in  this  case  reversed  that 
holding and found that the Kathreins did have standing. 636 F.3d at 913–
15.  Because  we  now  hold  that  the  TIA  bars  this  court  from  hearing  the 
4                                                          No. 12‐2958 

3055364, at *4–5 (N.D. Ill. Sept. 18, 2009). As to the constitu‐
tionality  of  the  TIA  itself,  the  district  court  held  that  the 
Kathreins  lacked  standing  to  bring  that  claim,  because  the 
Act  barred  them  only  from  federal  court,  and  did  not  stop 
them from challenging the Demolition Tax in state court. Id. 
at *5. Therefore, the court reasoned, the Kathreins could not 
show that the TIA injured them. 
    A panel of this court reversed the district court’s decision 
in  part.  Employing  a  multi‐factor  analysis,  the  panel  held 
that  the  Demolition  Tax  was  a  regulatory  device,  not  a  tax 
within the meaning of the TIA, because it provided an effec‐
tive deterrent against the demolition of residential buildings, 
and because it raised relatively little revenue. Kathrein v. City 
of Evanston, Ill., 636 F.3d 906, 912–13 (7th Cir. 2011). And with 
the  Demolition  Tax  no  longer  considered  a  tax,  the  TIA 
posed no obstacle to the Kathreins’ claims against it, and the 
case could move forward. Id. at 916. But by the same token, 
the  Kathreins  could  not  demonstrate  that  the  TIA  inflicted 
any  injury  upon  them.  For  that  reason,  the  panel  affirmed 
the  dismissal  of  the  constitutional  challenge  to  the  TIA  for 
lack  of  standing.  Id.  at  913.  The  case  was  remanded  to  the 
district court for further proceedings. 
    But before the district court could resolve the remaining 
claims, this court issued its  en banc  ruling in Empress Casino 
Joliet Corp. v. Balmoral Racing Club, Inc., 651 F.3d 722 (7th Cir. 
2011). In that decision, the full court rejected the multi‐factor 
approach to identifying a tax taken by the panel in the first 
appeal in this case, stating, “We do not agree with that deci‐

                                                 
challenge to the Demolition Tax, we will not revisit the panel’s judgment 
on that issue. 
No. 12‐2958                                                           5 

sion.”  Id.  at  730.  Instead,  the  court  held  that  an  “exaction[] 
designed to generate revenue” was a tax, contrasting such an 
exaction  with  fines  “designed  …  to  punish,”  and  fees  that 
“compensate for a service that the state provides to the per‐
son or firms on whom … the exaction falls.” Id. at 728. 
    Upon  learning  of  this  court’s  en  banc  decision,  the  de‐
fendants again moved to dismiss the Kathreins’ claims. Alt‐
hough the panel’s earlier ruling that the Demolition Tax was 
not a tax was the law of the case, the defendants argued that 
Empress Casino effected an intervening change in the law that 
permitted the district court to depart from this court’s earlier 
mandate.  The  Kathreins  opposed  the  defendants’  motion, 
arguing that the panel’s decision was still good law after Em‐
press Casino and that it still governed this litigation.  
    The district  court agreed with the defendants. The court 
read the Empress Casino case to say that the full court “would 
conclude  that  the  Demo[lition]  Tax  was  a  tax  within  the 
meaning of the TIA.” Kathrein v. City of Evanston, Ill., No. 08 
C  83,  2012  WL  3028331,  at  *2  (N.D.  Ill.  July  24,  2012).  Alt‐
hough  the  en  banc  court  did  not  “expressly  overrule 
Kathrein” the district court concluded that it could not ignore 
“an opinion by the majority of the court stating that an earli‐
er  panel  decision  was wrong.” Id. The  Kathreins’ remaining 
claims challenging the Demolition Tax were dismissed. 
   Notably,  neither  the  district  court  nor  the  litigants  dis‐
cussed  what  should  happen  to  Count  One,  the  Kathreins’ 
constitutional  challenge  to  the  TIA.  To  be  sure,  the  district 
court  had  already  dismissed  that  claim  in  its  first  decision, 
and  the  panel  affirmed  the  dismissal,  albeit  on  different 
grounds.  But  that  was  before  Empress  Casino  unsettled  the 
law of the case. If the TIA now bars the Kathreins’ suit, why 
6                                                       No. 12‐2958 

were  they  still  unable  to  show  injury  sufficient  to  establish 
Article III standing? This question was left unanswered, be‐
cause it went unasked.  
    In  the  instant  appeal,  the  Kathreins  restate  their  argu‐
ments that the original panel decision still governs this case 
even after Empress Casino. But they also argue in the alterna‐
tive that, if the Demolition Tax is now to be considered a tax, 
they  should  be  allowed  to  press  forward  with  the  constitu‐
tional challenge to the TIA in the district court. 
                                  II 
    We review a district court’s dismissal for want of subject 
matter  jurisdiction,  whether  due  to  the  TIA  or  a  lack  of 
standing, de novo. Hager v. City of W. Peoria, 84 F.3d 865, 868 
(7th Cir. 1996); Doe v. Cnty. of Montgomery, Ill., 41 F.3d 1156, 
1158 (7th Cir. 1994). We accept all well pleaded allegations in 
the complaint as true, and draw all reasonable inferences in 
favor of the plaintiff. Hager, 84 F.3d at 868–69; Doe, 41 F.3d at 
1158. This appeal turns on the legal interpretation of the Em‐
press  Casino  decision,  and  not  on  any  disputed  factual  find‐
ings of the district court. 
       A. Law of the Case 
    The Kathreins understandably maintain that our original 
determination that the Demolition Tax was a regulatory de‐
vice is now the law of the case. According to the law of the 
case doctrine, “a ruling made in an earlier phase of a litiga‐
tion controls the later phases unless a good reason is shown 
to depart from it.” Tice v. Am. Airlines, Inc., 373 F.3d 851, 853 
(7th Cir. 2004). Indeed, by finding the Demolition Tax was a 
tax,  the  district  court  effectively  reentered  a  judgment  that 
we  had  reversed  on  appeal.  “The  most  elementary  applica‐
No. 12‐2958                                                                     7 

tion of [law of the case] doctrine is that when a court of ap‐
peals has reversed a final judgment and remanded the case, 
the  district  court  is  required  to  comply  with  the  express  or 
implied  rulings  of  the  appellate  court.”  Waid  v.  Merrill  Area 
Pub. Sch., 130 F.3d 1268, 1272 (7th Cir. 1997) (internal quota‐
tion marks omitted). 
    However,  the  law  of  the  case  doctrine  is  not  “hard  and 
fast,”  and  we  find  that  the  district  court  had  ample  “good 
reason”  to  depart  from  it  in  this  instance.  Tice,  373  F.3d  at 
853–54.  In  general,  the  “unusual  circumstances”  that  justify 
abandonment of the law of the case “include (1) substantial 
new evidence introduced after the first review, (2) a decision 
of  the  Supreme  Court  after  the  first  review  that  is  incon‐
sistent with the decision on that review, and (3) a conviction 
on the part of the second reviewing court that the decision of 
the  first  was  clearly  erroneous.”  Chi.  &  N.W.  Transp.  Co.  v. 
United  States,  574  F.2d  926,  930  (7th  Cir.  1978).  The  second 
item in  that list is an  example of a  generally accepted  occa‐
sion for disturbing settled decisions in a case: when there has 
been  an  intervening  change  in  the  law  underlying  the  deci‐
sion.  See  United  States  v.  Thomas,  11  F.3d  732,  736  (7th  Cir. 
1993) (Law of the case doctrine permits “a court to revisit an 
issue if an intervening change in the law, or some other spe‐
cial circumstance, warrants reexamining the claim.”).3 

                                                 
3  Moreover,  even  if  we  were  to  disagree  with  the  district  court’s  view 
that the underlying law has changed, we would nevertheless permit it to 
reexamine an already settled legal issue if it “reasonably concluded that 
there has been a relevant change in the law.” E.E.O.C. v. Sears, Roebuck & 
Co., 417 F.3d 789, 796 (7th Cir. 2005). If the district court had made a rea‐
sonable error, we would be free to review that issue on appeal without 
being constrained by the law of the case. Id. 
8                                                        No. 12‐2958 

     Although  the  intervening  decision  here  came  not  from 
the Supreme Court, but from this very court sitting en banc, 
we have little trouble concluding that it worked a change in 
the law. Empress Casino did not explicitly overrule the panel’s 
decision in this case, but it did clearly alter the law underly‐
ing the decision. “When sitting en banc, the full court has the 
power to change general rules stated in previous cases.” Mo‐
jica v. Gannett Co., 7 F.3d 552, 557 (7th Cir. 1993). This court in 
Empress Casino changed the general understanding of what a 
tax  is  for  purposes  of  the  TIA.  Its  holding  is  flatly  “incon‐
sistent” with the prior decision of the Kathrein panel, Chi. & 
N.W.  Transp.  Co.,  574  F.2d  at  930,  and  the  opinion  for  the 
court said as much. See Empress Casino, 651 F.3d at 730 (“We 
do not agree with that decision.”). The en banc majority also 
criticized  “a  number  of  decisions  under  the  [TIA]”  that 
“have  flirted  with  open  ended,  multifactor  tests—open‐
ended  because  the  relative  weights  of  the  factors  are  left  to 
judicial  discretion.”  Id.  at  727.  The  Kathrein  panel  decision 
employed just such a multifactor test in evaluating the Dem‐
olition Tax. Based on our reading of Empress Casino, we con‐
clude that the district court correctly departed from the law 
of  the  case  in  this  instance.  Reasonable  minds  can  disagree 
about  the  proper  boundary  between  a  tax  and  other  exac‐
tions in applying the TIA, but the bright‐line test announced 
in Empress Casino is binding on all courts in this circuit going 
forward.  
    The  Kathreins  respond  by  noting,  as  did  the  dissent  in 
Empress Casino, that the en banc decision confronted a private 
racketeering  suit  rather  than  the  Section  1983  “public  law” 
suit presented in this case. They contend that Empress Casino 
could  not  overrule  the  prior  panel  decision  in  this  case  be‐
cause the two decisions did not involve the same legal issue. 
No. 12‐2958                                                            9 

However,  in  both  cases  the  decision  rested  on  whether  the 
disputed  exaction  was  a  tax,  and,  as  a  result,  whether  the 
TIA applied. Thus, the announcement of a new legal rule in 
Empress  Casino  necessarily  disturbed  the  law  set  out  in  the 
earlier, inconsistent panel decision.  
        B. The Demolition Tax 
    The next question is whether, under the new Empress Ca‐
sino standard, the Demolition Tax is a tax. It clearly is. First, 
in disagreeing with the panel’s original decision in Kathrein, 
the en banc majority indicated that the Demolition Tax, as de‐
scribed by the panel decision, was a tax. “The tax would de‐
ter  demolitions  and  the  modest  fund  generated  by  it  … 
would be used to subsidize those poor people” who were in 
danger  of  losing  their  homes.  Id.  at  730.  The  Empress Casino 
majority concluded that “[t]axes that seek both to deter and 
to  collect  revenue  when  deterrence  fails  …  are  common‐
place,” and that the Evanston ordinance was an example of a 
“sin tax.” Id. 
     Even had the en banc court not already explicitly catego‐
rized  the  Demolition  Tax,  we  would  still  hold  that  the  new 
rule  squarely  describes  the  exaction  here  as  a  tax.  The  Em‐
press Casino decision divided exactions into three categories: 
fines,  fees, and  taxes.  It  noted  that  a  fine  is  “designed  …  to 
punish,”  and  that  fees  “compensate  for  a  service  that  the 
state  provides to the person or firms on whom …  the  exac‐
tion falls.” Id. at 728. The Demolition Tax is not designed to 
punish property owners for demolishing buildings, nor was 
it  enacted  with  “the  hope  …  that  the  punishment  [would] 
deter” its citizens from tearing down houses and essentially 
cease all demolition of residential buildings. Id. The practice 
of demolishing residences is not “completely forbidden.” Id. 
10                                                         No. 12‐2958 

at  729.  The  City  of  Evanston  obviously  expects  and  hopes 
that  houses  requiring  demolition  will  continue  to  be  torn 
down in the future, albeit perhaps at a slower rate. Nor is the 
ordinance a fee. It does not compensate for a state‐provided 
service  offered  to  homeowners  who  demolish  a  residential 
unit. Paying the tax gives the owner permission to demolish 
a structure, but a grant of permission is not a service. In fact, 
the  exaction  applies  to  those  who  perform  the  demolitions 
themselves, without utilizing any of the City’s resources. The 
ordinance therefore imposes a tax. 
     The  Kathreins  respond  that  the  ordinance  does  not  im‐
pose  a tax  because the property  owner can  be exempt from 
paying—for  instance,  one  who  has  owned  and  occupied  a 
residence for three years, and who, following the demolition 
of  that  residence,  lives  in  the  new  dwelling  for  three  years 
following  the  demolition.  See  Evanston,  Ill.,  Code  §  4‐18‐
4(A),  D(1).  However,  tax  laws  commonly  carve  out  exemp‐
tions.  See,  e.g.,  26  U.S.C.  §§  151,  501(c)(3).  The  existence  of 
exemptions  has  no  bearing  on  the  bright‐line  rule  an‐
nounced in Empress Casino. The Kathreins also note that rev‐
enue  for  the  tax  is  directed  toward  a  separate  fund  rather 
than the general treasury. But that, too, is a distinction with‐
out a difference. The court in Empress Casino observed that a 
tax  “earmarked  for  a  particular  purpose  is  hardly  unusual” 
and  dealt  with  just  such  a  tax  in  that  case.  Empress  Casino, 
651 F.3d at 731. 
   The  purposes  of  the  exaction  in  this  case,  as  the  en  banc 
court  observed,  are  1)  to  slow  the  rate  of  demolitions 
through  a  financial  disincentive,  and  2)  to  use  the  revenue 
from the demolitions to support poor homeowners. This du‐
No. 12‐2958                                                                    11 

al motive clearly places the exaction in the category of a tax 
under Empress Casino’s bright‐line test.  
         C. Application of the TIA 
      Because the Demolition Tax is properly considered a tax, 
the  TIA  bars  the  Kathreins’  challenge  to  the  exaction.4  The 
TIA is the state‐tax analogue to the Tax Anti‐Injunction Act, 
26  U.S.C.  §  7421(a),  which  bars  suits  designed  to  enjoin  the 
collection  of  federal  taxes.  It  furthers  a  healthy  respect  for 
federalism  by  preventing  federal  courts  from  interfering 
with  the  vital  state  function  of  collecting  taxes. Admittedly, 
the text of the Act refers only to efforts “to enjoin, suspend, 
or  restrain  the  assessment,  levy  or  collection  of  any  tax  un‐
der  State  law,”  whereas  the  Kathreins  seek  damages.  28 
U.S.C. § 1341. But the Supreme Court, invoking the principal 
of  comity,  has  interpreted  the  prohibition  announced  in  the 
statute to bar all Section 1983 suits directly contesting the va‐
lidity  of  state  tax  schemes.  Fair  Assessment  in  Real  Estate 
Assʹn, Inc. v. McNary, 454 U.S. 100, 116 (1981) (“[T]axpayers 
are  barred  by  the  principle  of  comity  from  asserting  §  1983 
actions  against  the  validity  of  state  tax  systems  in  federal 
courts.”). The Court reasoned that “damages actions, no less 
than actions for an injunction, would hale state officers into 
federal  court  every  time  a  taxpayer  alleged  the  requisite  el‐
ements  of  a  §  1983  claim.”  Id.  at  115.  The  Court’s  ruling  in 
McNary  dooms  the  Kathreins’  challenge,  and  the  district 
court  correctly  dismissed  those  remaining  claims.  See  Em‐
                                                 
4 The Kathreins effectively concede that Illinois courts provide a “plain, 
speedy,  and  effective  remedy”  for  their  state  and  constitutional  claims 
against  the  Demolition  Tax,  so  that  statutory  requirement  is  easily  met. 
See App. Br. at 10 (“Plaintiffs admit they can object to the constitutionali‐
ty of defendants’ municipal ordinance in state court.”). 
12                                                           No. 12‐2958 

press Casino, 651 F.3d at 725 (“[T]he duty of federal courts to 
cede litigation seeking to enjoin state tax statutes to the state 
courts  (a  ‘duty  of  comity’—that  is,  of  respect  for  another 
sovereign)  extends  beyond  the  limits  of  the  Tax  Injunction 
Act.”). 
        D. The Constitutional Claim (“Count One”) 
   The final question is what to do about the Kathreins’ con‐
tention  that  the  TIA  is  unconstitutional.  The  district  court 
originally  dismissed  this  count  of  the  Kathreins’  complaint, 
and  the  panel  affirmed  that  aspect  of  the  decision  on  the 
ground  that  the  Kathreins  lacked  standing  to  challenge  the 
TIA  because  the  Demolition  Tax  was  not  a  tax. As  we  have 
explained, the principle upon which the affirmance rested is 
no  longer  good  law.  The  Kathreins  therefore  request  that 
they  be  allowed  to  press  forward  in  the  district  court  with 
their constitutional claim. 
     Unfortunately,  the  Kathreins  never  moved  for  reconsid‐
eration  of  Count  One  before  the  district  court.  Unlike  their 
other  claims,  which  were  still  live  following  remand  and 
thus  susceptible  to  the  defendants’  renewed  motion  to  dis‐
miss,  Count  One  was  dismissed  in  a  final  judgment  of  the 
district court. This court affirmed the dismissal order on dif‐
ferent grounds, and its mandate issued. See Freeman v. Chan‐
dler,  645  F.3d  863,  870  (7th  Cir.  2011)  (The  court  of  appeals 
“may  affirm  on  any  grounds  present  in  the  record.”).  The 
claim  was  therefore  no  longer  part  of  the  case,  and  the  dis‐
trict  court  could  not  revisit  it  sua  sponte.  See  United  States  v. 
Polland,  56  F.3d  776,  777  (7th  Cir.  1995)  (“The  mandate  rule 
requires a lower court to adhere to the commands of a high‐
er  court  on  remand.”). As  a  result,  Count  One  is  not  before 
No. 12‐2958                                                         13 

this court, and there is no decision of the district court to re‐
view regarding that claim. 
    If  the  Kathreins  had  wished  for  the  district  court  to  re‐
consider  the  dismissal  following  the  mandate,  they  should 
have  moved  for  relief  from  the  final  judgment  pursuant  to 
Federal Rule of Civil Procedure 60(b).5 See LSLJ P’ship v. Fri‐
to‐Lay,  Inc.,  920  F.2d  476,  478  (7th  Cir  1990)  (“[A]  district 
court  has  jurisdiction  to  address  a  change  in  law  [pursuant 
to Rule 60(b)] without flouting the mandate of the appellate 
court.”) (quotation marks omitted). The Kathreins did not do 
so. At oral argument in this appeal, the Kathreins conceded 
that  they  had  considered  Count  One  to  be  closed  following 
the  remand.  It  does  not  matter  that  the  defendants,  in  their 
motion, also remained silent as to what effect Empress Casino 
might  have  on  the  Kathreins’  constitutional  challenge.  That 
claim had been dismissed from the case by a final judgment, 
and  absent  a  Rule  60(b)  motion  the  defendants  had  no  rea‐
son to think it would revive. It is important both for litigants 
and  the  judicial  system  that  claims  already  decided  remain 
that way, barring an appropriate motion for reconsideration 
or to set aside the judgment. See Cincinnati Ins. Co. v. Flanders 
Elec. Motor Serv., Inc., 131 F.3d 625, 628 (7th Cir. 1997) (“[T]he 
need  for  the  finality  of  judgments  is  an  overarching  con‐
cern.”). 
    Instead of filing an appropriate motion to reconsider, the 
Kathreins, in their responses to the post‐Empress Casino mo‐
tion  to  dismiss  before  the  district  court,  argued  exclusively 

                                                 
5 The Kathreins also did not file a motion to amend the judgment under 
Rule 59(e) within the required 28‐day window, so any such motion now 
would be untimely. 
14                                                                  No. 12‐2958 

that  this  court’s  earlier  panel  ruling  was  binding  law  of  the 
case.  In  other  words,  they  maintained  that,  for  purposes  of 
this litigation, the Demolition Tax should not be considered a 
tax  and  the  TIA  should  not  apply.  The  Kathreins  also  re‐
sponded with a separate motion to refile Count Two of their 
amended  complaint—a  takings  claim  that  had  been  dis‐
missed by stipulation and without prejudice. Crucially, they 
did not file any such motion regarding Count One. This was 
a purposeful strategic choice; as a result, the Kathreins have 
waived any argument made on appeal that the Evanston or‐
dinance  does  impose  a  tax,  and  that  they  have  standing  to 
challenge  the  TIA.6  “[A]  party  who  fails  to  adequately  pre‐
sent  an  issue  to  the  district  court  has  waived  the  issue  for 
purposes  of  appeal.”  Fednav  Intʹl  Ltd.  v.  Contʹl  Ins.  Co.,  624 
F.3d 834, 841 (7th Cir. 2010). “It is not the district courtʹs job 
to  flesh  out  every  single  argument  not  clearly  made.”  Wil‐
liams v. Dieball, 724 F.3d 957, 963 (7th Cir. 2013). By the same 
token, it is also not the district court’s responsibility to craft 
arguments  in  the  alternative  for  the  parties.  The  Kathreins 
decided to place all their eggs in the law of the case basket, 
and  they  had  no  ground  to  complain  when  that  strategy 
backfired.  Even  if  we  were  inclined  to  interpret  the 
Kathreins’ responses to the defendants’ motion to dismiss as 
                                                 
6  Although  the  Kathreins  filed  this  suit  pro  se  and  litigated  the  instant 
appeal themselves, Victoria Kathrein was represented by counsel follow‐
ing the remand to the district court, and counsel filed both the motion to 
refile Count II and a response to the motion to dismiss following Empress 
Casino. Victoria Kathrein therefore cannot be excused from her failure to 
argue the constitutional claim because of her pro se status. And as to Mi‐
chael Kathrein, pro se litigants “are in general subject to the same waiver 
rules  that  apply  to  parties  who  are  represented  by  counsel.”  Provident 
Sav. Bank v. Popovich, 71 F.3d 696, 700 (7th Cir. 1995). 
No. 12‐2958                                                              15 

a Rule 60(b) motion—and we are not—any argument regard‐
ing the constitutionality of the TIA has been waived.7 
    The  Kathreins  argue  that  they  should  have  the  oppor‐
tunity  to  relitigate  the  dispute  over  the  constitutionality  of 
the  TIA,  despite  their  failure  to  move  for  relief  from  final 
judgment,  because  the  ruling  that  the  Evanston  ordinance 
levies  a  tax,  by  logical  necessity,  grants  them  standing  to 
challenge  the  TIA. According  to  this  contention,  the  district 
court’s  second  ruling  automatically,  or  “by  default,”  resur‐
rected the constitutional claim. This argument is unavailing, 
for at least three reasons. 
    First,  Rule  60(b)  requires  a  party  to  file  a  motion  to  dis‐
turb  a  final  judgment,  and  it  restricts  the  time  in  which  a 
party may do so. A motion for relief from a judgment on any 
ground  included  in  Rule  60(b)(1)–(3)  must  be  made  “no 
more than a year after the entry of judgment.” Fed. R. Civ. P. 
60(c)(1).  The  district  court’s  original  decision  in  this  case 
came in 2009, so any such Rule 60(b) motion would now be 
untimely,  even  if  the  Kathreins  had  some  colorable  claim 
under  those  provisions.  Likewise,  any  other  Rule  60(b)  mo‐
tion  must  be  made  “within  a  reasonable  time.”  Id.  The 
Kathreins  have  not  moved  to  set  aside  the  district  court’s 
judgment  even  now,  long  after  the  defendants  put  them  on 
notice that  Empress Casino worked an intervening change in 
the law. This delay is unreasonable. Therefore, the Kathreins 


                                                 
7 Procedural infirmities aside, the Kathreins’ attack on the TIA’s consti‐
tutionality was not promising. See Gass v. Cnty. of Allegheny, Pa., 371 F.3d 
134, 141 (3d Cir. 2004) (rejecting a constitutional challenge to the TIA as 
“baseless”). But we do not reach the merits of the claim here. 
16                                                        No. 12‐2958 

have  missed  their  chance  to  seek  relief  from  the  district 
court’s final judgment. 
    Second,  the  Kathreins  have  failed  to  show  the  district 
court  that  they  have  standing  to  pursue  their  constitutional 
claim. The district court’s initial decision did, like the en banc 
court, correctly view the Demolition Tax as a tax. It neverthe‐
less  dismissed  the  Kathreins’  constitutional  challenge  for 
lack of standing. The court reasoned that “[t]hough the TIA 
bars federal courts from adjudicating state tax challenges, it 
leaves  plaintiffs’  state‐court  remedies  intact.”  2009  WL 
3055364, at *5. In its judgment, the Kathreins could not show 
that the TIA injured them—they were still capable of secur‐
ing relief in the state courts. We do not express any opinion 
here  as  to  whether  this  standing  decision  was  correct,  but 
suffice  it  to  say  that  “[t]he  plaintiff,  as  the  party  invoking 
federal  jurisdiction,  bears  the  burden  of  establishing  the  re‐
quired elements of standing.” Lee v. City of Chi., 330 F.3d 456, 
468 (7th Cir. 2003); see Lujan v. Defenders of Wildlife, 504 U.S. 
555,  561  (1992)  (“The  party  invoking  federal  jurisdiction 
bears the burden  of  establishing” standing.). Empress Casino 
clearly  endorsed  the  district  court’s  view  that  the  Evanston 
exaction  was  a  tax,  but  it  said  nothing  to  indicate  that  the 
district court’s initial decision dismissing their constitutional 
claim  was  wrong.  Without  a  Rule  60(b)  motion,  the  district 
court had no reason to revisit its judgment that the Kathreins 
lacked standing to make their constitutional challenge, even 
if the TIA barred their claims against the exaction in federal 
court. 
   The third and final reason a motion was necessary is that 
Rule  60(b)  requires  more  than  a  showing  that  the  district 
court’s earlier decision has been undermined by intervening 
No. 12‐2958                                                          17 

law.  “Rule  60(b)  relief  is  an  extraordinary  remedy  and  is 
granted  only  in  exceptional  circumstances.”  Cincinnati  Ins. 
Co., 131 F.3d at 628. The Kathreins failed to show exceptional 
circumstances,  and  the  reasons  to  reconsider  the  district 
court’s ruling were not self‐evident, even after Empress Casi‐
no. See McKnight v. U.S. Steel Corp., 726 F.2d 333, 336 (7th Cir. 
1984) (“[A] change in the applicable law after entry of judg‐
ment  does  not,  by  itself,  justify  relief  under  [Rule]  60(b).”); 
see also Agostini v. Felton, 521 U.S. 203, 239 (1997) (“Interven‐
ing developments in the law by themselves rarely constitute 
the  extraordinary  circumstances  required  for  relief  under 
Rule 60(b)(6).”). By foregoing the Rule 60(b) motion to argue 
exclusively for maintaining the law of the case, the Kathreins 
failed  to  preserve  any  opportunity  to  demonstrate  excep‐
tional circumstances. The portion of the district court’s deci‐
sion that the original panel affirmed still binds the parties. 
                                  III 
   This  case  presents  the  rare  instance  in  which  an  en  banc 
decision  creates  an  intervening  change  in  the  law  that  per‐
mits  the  district  court  to  deviate  from  the  law  of  the  case. 
The  defendants  realized  that  the  law  had  changed  and 
properly moved for relief pursuant to the new legal rule. The 
Kathreins did not, so they must live with the consequences. 
    The decision of the district court is AFFIRMED.